 



Exhibit 10.1
AMENDMENT NO. 1
TO
THE NORTH AMERICAN COAL CORPORATION
VALUE APPRECIATION PLAN FOR YEARS 2000 TO 2009
(AS AMENDED AND RESTATED AS OF JANUARY 1, 2005)
     The Compensation Committee of the Board of Directors of The North American
Coal Corporation (the “Company”), hereby adopts this Amendment No. 1 to The
North American Coal Corporation Value Appreciation Plan for Years 2000 to 2009
(As Amended and Restated as of January 1, 2005) (the “Plan”), effective as of
January 1, 2006. Words and phrases used herein with initial capital letters that
are defined in the Plan are used herein as so defined.
Section 1
     Pursuant to the amendment and termination powers granted under Section 9 of
the Plan, the Compensation Committee hereby permanently freezes the Plan,
effective as of January 1, 2006. As a result, the Plan is hereby amended by
adding the following new Section 1A thereto, immediately following Section 2
thereof, to read as follows:
     “1A. Benefit Freeze. Notwithstanding any provision of the Plan to the
contrary, the Plan shall be frozen as of January 1, 2006. No additional
employees shall become eligible to participate in the Plan after such date and
no further Awards shall be granted or payable hereunder. In furtherance of, but
without limiting the foregoing, (a) Awards that have previously been granted
under the Plan (other than VAP Target Awards for 2006) shall continue to be
subject to all terms of the Plan (including, without limitation, the vesting and
payment provisions of Section 5.2) until such amounts have been distributed or
forfeited in accordance with the terms of the Plan and (b) the Target VAP Awards
for 2006 that were previously communicated to the Participants are void and of
no further force or effect and Participants shall have no further rights with
respect thereto.”
Section 2
     Section 8 of the Plan is hereby amended in its entirety to read as follows:
     “8. Calculation of Value Appreciation; Adjustments in VAP Amounts.
     “Notwithstanding any provision of the Plan to the contrary, no further
Value Appreciation shall be calculated on or after January 1, 2006. In addition,
a Participant’s VAP Account shall be frozen as of the date hereof, except for
the addition of interest pursuant to Section 7 hereof and any adjustments for
distributions or forfeitures under Section 5 hereof.”
Section 3
     Sections 9(a) and 9(b) of the Plan are each hereby amended by deleting the
phrase “,without the consent of the Participant, affect the Participant’s rights
in/the amount of any outstanding Award of such Participant” and replacing it
with the phrase “,without the consent of the Participant, reduce the value of
the Participant’s VAP account (except as otherwise permitted under the terms of
the Plan).”

 